         Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 1 of 16 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CRAYOLA PROPERTIES, INC.,
                                                            Case No. 20-cv-06593
                           Plaintiff,

          v.

THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                           Defendants.


                                             COMPLAINT

          Plaintiff Crayola Properties, Inc. (“Plaintiff”), a subsidiary of Crayola, LLC (collectively,

“Crayola”), hereby brings the present action against the Partnerships and Unincorporated

Associations identified on Schedule A attached hereto (collectively, “Defendants”) and alleges as

follows:

                                  I.    JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)–(b)

and 28 U.S.C. § 1331.

          2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive e-commerce stores1 operating under the seller aliases identified in



1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
      Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 2 of 16 PageID #:2




Schedule A attached hereto (the “Seller Aliases”). Specifically, Defendants have targeted sales to

Illinois residents by setting up and operating e-commerce stores that target United States

consumers using one or more Seller Aliases, offer shipping to the United States, including Illinois,

accept payment in U.S. dollars and, on information and belief, have sold products using infringing

and counterfeit versions of Crayola’s federally registered trademarks to residents of Illinois. Each

of the Defendants is committing tortious acts in Illinois, is engaging in interstate commerce, and

has wrongfully caused Crayola substantial injury in the State of Illinois.

                                     II.   INTRODUCTION

       3.      This action has been filed by Crayola to combat e-commerce store operators who

trade upon Crayola’s reputation and goodwill by offering for sale and/or selling unauthorized and

unlicensed products, including drawing toys and art kits, using infringing and counterfeit versions

of Crayola’s federally registered trademarks (the “Counterfeit Products”). Defendants create e-

commerce stores operating under one or more Seller Aliases advertising, offering for sale and

selling Counterfeit Products to unknowing consumers. E-commerce stores operating under the

Seller Aliases share unique identifiers establishing a logical relationship between them and that

Defendants’ counterfeiting operation arises out of the same transaction, occurrence, or series of

transactions or occurrences. Defendants attempt to avoid and mitigate liability by operating under

one or more Seller Aliases to conceal both their identities and the full scope and interworking of

their counterfeiting operation.   Crayola is forced to file this action to combat Defendants’

counterfeiting of the registered Crayola trademarks, as well as to protect unknowing consumers

from purchasing potentially dangerous Counterfeit Products over the Internet, many of which are

targeted at and intended for use by children. Crayola has been and continues to be irreparably




                                                 2
      Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 3 of 16 PageID #:3




damaged through consumer confusion, dilution, and tarnishment of its valuable trademarks as a

result of Defendants’ actions and seeks injunctive and monetary relief.

                                       III.   THE PARTIES

Plaintiff

       4.      Plaintiff Crayola Properties, Inc. is a corporation organized and existing under the

laws of Delaware with its principal place of business in Easton, Pennsylvania.

       5.      Crayola has inspired artistic creativity in children for more than 100 years. Since

1903, when the first box of Crayola crayons rolled off the assembly line, Crayola has been engaged

in the design, distribution, and sale of high-quality art materials, art kits and creative play toys

(collectively, the “Crayola Products”).

       6.      After Edwin Binney and C. Harold Smith took over Edwin’s father’s pigment

business, they noticed a need for safe, high quality, affordable wax crayons, and the first box of

Crayola crayons was created. Since then, the Crayola brand has continued to grow, developing a

diverse portfolio of innovative art materials, art kits and creative play toys that inspire kids to

explore their creativity and unleash their originality.

       7.      Crayola Products have become enormously popular, driven by Crayola’s arduous

quality standards and innovative design. Among the purchasing public, genuine Crayola Products

are instantly recognizable as such. The Crayola brand has come to symbolize high quality, and

Crayola Products are renowned for their quality, performance, and reliability.

       8.      Crayola incorporates a variety of distinctive marks in its various Crayola Products.

Crayola has registered its trademarks with the United States Patent and Trademark Office. Crayola

Products typically include at least one of Crayola’s registered trademarks. Crayola uses its




                                                  3
     Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 4 of 16 PageID #:4




trademarks in connection with the marketing of its Crayola Products, including the following

marks which are collectively referred to as the “CRAYOLA Trademarks.”

  Registration
                      Trademark                           Goods and Services
      No.
   1,105,850                             For: Paint in class 002.

                                         For: Artists’ painting paper; crayons; coloring sheets
                                         and coloring books in class 016.

                                         For: Children’s play craft kits in class 028.



    717,196                              For: Crayons and chalk in class 016.




    641,294           CRAYOLA            For: Finger paint in class 002.

    644,752           CRAYOLA            For: Crayons in class 016.

    987,896           CRAYOLA            For: Chalk for drawing and writing purposes in class
                                         016.

   1,088,807          CRAYOLA            For: Toy-namely, craft kits in class 028.



   1,089,181          CRAYOLA            For: Art kits containing clay in class 016.



   1,090,330          CRAYOLA            For: Markers in class 016.



   1,146,580          CRAYOLA            For: Water colors in class 002.




                                             4
 Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 5 of 16 PageID #:5




1,156,890       CRAYOLA          For: Paints for artists and children in class 002.



1,116,380       CRAYOLA          For: Art kit containing paint in class 016.



1,160,926       CRAYOLA          For: Art and craft and stationery adhesives, such as
                                 white paste and glue in class 016.


1,173,166       CRAYOLA          For: Art and craft paints and art and craft brushes
                                 sold in the form of kits containing a brush and paint;
                                 paper for art and craft painting or coloring in class
                                 016.

1,279,429       CRAYOLA          For: Paints; colors in class 002.

                                 For: Chalk; crayons; crayon sharpeners; markers;
                                 modeling clay; art kits, art supplies and art materials
                                 comprising art brushes, art rubbing boards, art
                                 supplies and materials carrying cases, art drawing
                                 paper, art guide sheets and instructions, chalkboards,
                                 tables constructed to hold easels upright, easels,
                                 erasers, pencils, retainer trays for art materials and
                                 supplies, sketch pads, stencils, tracing paper, coloring
                                 kits, supplies and materials comprising coloring
                                 instructions, coloring books, pre-printed drawing
                                 sheets, wipe clean coloring surfaces; play books;
                                 coloring books; craft kits, craft supplies and craft
                                 materials for children and young people comprising
                                 art and craft glue, craft project booklets, worksheets
                                 and instructions, craft materials and supplies carrying
                                 pouches, craft drawing boards, construction paper,
                                 pre-printed and plain drawing paper, painting
                                 medium, playboards, scissors, tracing paper, wipe-off
                                 game boards in class 016.

                                 For: Hobby kits comprising crayoning and coloring
                                 games, game materials retainer trays, game
                                 instructions in class 028.

4,361,571       CRAYOLA          For: Drawing toys in class 028.




                                     5
      Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 6 of 16 PageID #:6




    5,966,044            SCRIBBLE           For: Art activity kits containing washable marker
                         SCRUBBIE           pens in class 016.

                                            For: Art activity kits containing toy figurines in class
                                            028.
     560,758                                For: Plastic known as organosilicon designed and
                                            sold for use as a modeling clay and amusement
                                            device by children in class 028.


    4,237,806          SILLY PUTTY          For: Plastic known as organosilicon designed and
                                            sold for use as a modeling clay and amusement
                                            device by children, namely, toy putty in class 028.


       9.        The above U.S. registrations for the CRAYOLA Trademarks are valid, subsisting,

in full force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations

for the CRAYOLA Trademarks constitute prima facie evidence of their validity and of Crayola’s

exclusive right to use the CRAYOLA Trademarks pursuant to 15 U.S.C. § 1057(b).                  The

CRAYOLA Trademarks have been used exclusively and continuously by Crayola for many years

and have never been abandoned. True and correct copies of the United States Registration

Certificates for the above-listed CRAYOLA Trademarks are attached hereto as Exhibit 1.

       10.       The CRAYOLA Trademarks are exclusive to Crayola, and are displayed

extensively on or in close connection with Crayola Products and in Crayola’s marketing and

promotional materials. Crayola Products have become quite popular and have been extensively

promoted and advertised at great expense. Crayola Products have also been the subject of

extensive unsolicited publicity resulting from their high-quality, innovative designs and renown as

the industry leader in art materials, art kits and creative play toys. Because of these and other

factors, the Crayola name and the CRAYOLA Trademarks have become famous throughout the

United States.




                                                 6
      Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 7 of 16 PageID #:7




       11.     The CRAYOLA Trademarks are distinctive when applied to the Crayola Products

and packaging, signifying to the purchaser that the products come from Crayola and are

manufactured to Crayola’s quality standards. Whether Crayola manufactures the products itself

or contracts with others to do so, Crayola has ensured that products bearing or sold within

packaging bearing the CRAYOLA Trademarks are manufactured to the highest quality standards.

The CRAYOLA Trademarks have achieved tremendous fame and recognition, which has only

added to the distinctiveness of the marks. As such, the goodwill associated with the CRAYOLA

Trademarks is of incalculable and inestimable value to Crayola.

       12.     Crayola has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting and protecting the CRAYOLA Trademarks. As a result,

products bearing the CRAYOLA Trademarks are widely recognized and exclusively associated

by consumers, the public, and the trade as being high-quality products sourced from Crayola. The

widespread fame, outstanding reputation, and significant goodwill associated with the Crayola

brand have made the CRAYOLA Trademarks invaluable assets of Crayola.

The Defendants

       13.     Defendants are individuals and business entities of unknown makeup who own

and/or operate one or more of the e-commerce stores under at least the Seller Aliases identified on

Schedule A and/or other seller aliases not yet known to Crayola. On information and belief,

Defendants reside and/or operate in the People’s Republic of China or other foreign jurisdictions

with lax trademark enforcement systems, or redistribute products from the same or similar sources

in those locations. Defendants have the capacity to be sued pursuant to Federal Rule of Civil

Procedure 17(b).

       14.     On information and belief, Defendants either individually or jointly own and/or

operate one or more e-commerce stores under the Seller Aliases listed in Schedule A attached
                                                7
      Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 8 of 16 PageID #:8




hereto.    Tactics used by Defendants to conceal their identities and the full scope of their

counterfeiting operation make it virtually impossible for Crayola to learn Defendants’ true

identities and the exact interworking of their counterfeit network. If Defendants provide additional

credible information regarding their identities, Crayola will take appropriate steps to amend the

Complaint.

                         IV. DEFENDANTS’ UNLAWFUL CONDUCT

          15.   The success of the Crayola brand has resulted in its significant counterfeiting.

Consequently, Crayola has a worldwide anti-counterfeiting program and regularly investigates

suspicious e-commerce stores identified in proactive Internet sweeps and reported by consumers.

In recent years, Crayola has identified numerous fully interactive e-commerce stores, including

those operating under the Seller Aliases, which were offering for sale and/or selling Counterfeit

Products to consumers in this Judicial District and throughout the United States. E-commerce

sales, including through e-commerce stores like those of Defendants, have resulted in a sharp

increase in the shipment of unauthorized products into the United States. Exhibit 2, Excerpts from

Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”) Intellectual Property Seizure

Statistics Report. Over 90% of all CBP intellectual property seizures were smaller international

mail and express shipments (as opposed to large shipping containers). Id. Over 85% of CBP

seizures originated from mainland China and Hong Kong. Id. Counterfeit and pirated products

account for billions in economic losses, resulting in tens of thousands of lost jobs for legitimate

businesses and broader economic losses, including lost tax revenue.

          16.   Counterfeits pose significant health and safety risks to consumers, especially for

toys designed for and marketed to children. See report on “Combating Trafficking in Counterfeit

and Pirated Goods” prepared by the U.S. Department of Homeland Security’s Office of Strategy,



                                                 8
      Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 9 of 16 PageID #:9




Policy, and Plans (Jan. 24, 2020), attached as Exhibit 3, at 17–18 (discussing an investigation by

the Government Accountability Office which found a 99 percent failure rate in testing counterfeit

adapters for safety, fire, and shock hazards, with some of the adapters posing a risk of lethal

electrocution to the user). Counterfeit children’s toys, such as the Counterfeit Products, often

contain ingredients such as arsenic, mercury, aluminum, cadmium, or lead. Moreover, these

products are often manufactured in unsanitary conditions, which further exacerbates the health and

safety risks for children, who may ingest toys such as crayons or other art supplies. See id. at 18.

       17.     Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 4, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of the

Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also Exhibit 3 (finding that on “at least

some e-commerce platforms, little identifying information is necessary for a counterfeiter to begin

selling” and recommending that “[s]ignificantly enhanced vetting of third-party sellers” is

necessary). Counterfeiters hedge against the risk of being caught and having their websites taken

down from an e-commerce platform by preemptively establishing multiple virtual store-fronts.

Exhibit 3 at p. 22. Since platforms generally do not require a seller on a third-party marketplace

to identify the underlying business entity, counterfeiters can have many different profiles that can

appear unrelated even though they are commonly owned and operated. Exhibit 3 at p. 39. Further,

“E-commerce platforms create bureaucratic or technical hurdles in helping brand owners to locate

or identify sources of counterfeits and counterfeiters.” Exhibit 4 at 186-187.

       18.     Defendants have targeted sales to Illinois residents by setting up and operating e-

commerce stores that target United States consumers using one or more Seller Aliases, offer



                                                 9
    Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 10 of 16 PageID #:10




shipping to the United States, including Illinois, accept payment in U.S. dollars and, on information

and belief, have sold Counterfeit Products to residents of Illinois.

       19.     Defendants concurrently employ and benefit from substantially similar advertising

and marketing strategies. For example, Defendants facilitate sales by designing the e-commerce

stores operating under the Seller Aliases so that they appear to unknowing consumers to be

authorized online retailers, outlet stores, or wholesalers. E-commerce stores operating under the

Seller Aliases appear sophisticated and accept payment in U.S. dollars via credit cards, Alipay,

Amazon Pay, Western Union and/or PayPal. E-commerce stores operating under the Seller Aliases

often include content and images that make it very difficult for consumers to distinguish such

stores from an authorized retailer. Crayola has not licensed or authorized Defendants to use any

of its CRAYOLA Trademarks, and none of the Defendants are authorized retailers of genuine

Crayola Products.

       20.     Many Defendants also deceive unknowing consumers by using the CRAYOLA

Trademarks without authorization within the content, text, and/or meta tags of their e-commerce

stores in order to attract various search engines crawling the Internet looking for websites relevant

to consumer searches for Crayola Products. Other e-commerce stores operating under Seller

Aliases omit using the CRAYOLA Trademarks in the item title to evade enforcement efforts while

using strategic item titles and descriptions that will trigger their listings when consumers are

searching for Crayola Products.

       21.     On information and belief, Defendants have engaged in fraudulent conduct when

registering the Seller Aliases by providing false, misleading and/or incomplete information to

Internet based e-commerce platforms. On information and belief, certain Defendants have




                                                 10
    Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 11 of 16 PageID #:11




anonymously registered and maintained Seller Aliases to prevent discovery of their true identities

and the scope of their e-commerce operation.

        22.    On information and belief, Defendants regularly register or acquire new seller

aliases for the purpose of offering for sale and selling Counterfeit Products. Such seller alias

registration patterns are one of many common tactics used by the Defendants to conceal their

identities, the full scope and interworking of their counterfeiting operation, and to avoid being shut

down.

        23.    Even though Defendants operate under multiple fictitious aliases, the e-commerce

stores operating under the Seller Aliases often share unique identifiers, such as templates with

common design elements that intentionally omit any contact information or other information for

identifying Defendants or other Seller Aliases they operate or use. E-commerce stores operating

under the Seller Aliases include other notable common features, such as use of the same

registration patterns, accepted payment methods, check-out methods, keywords, illegitimate

search engine optimization (SEO), advertising tactics, similarities in price and quantities, the same

incorrect grammar and misspellings, and/or the use of the same text and images. Additionally,

Counterfeit Products for sale by the Seller Aliases bear similar irregularities and indicia of being

counterfeit to one another, suggesting that the Counterfeit Products were manufactured by and

come from a common source and that Defendants are interrelated.

        24.    On information and belief, Defendants are in constant communication with each

other and regularly participate in QQ.com chat rooms and through websites such as

sellerdefense.cn, kaidianyo.com and kuajingvs.com regarding tactics for operating multiple

accounts, evading detection, pending litigation, and potential new lawsuits.




                                                 11
    Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 12 of 16 PageID #:12




        25.     Counterfeiters such as Defendants typically operate under multiple seller aliases

and payment accounts so that they can continue operation in spite of Crayola’s enforcement efforts.

On information and belief, Defendants maintain off-shore bank accounts and regularly move funds

from their financial accounts to off-shore bank accounts outside the jurisdiction of this Court to

avoid payment of any monetary judgment awarded to Crayola. Indeed, analysis of financial

account transaction logs from previous similar cases indicates that off-shore counterfeiters

regularly move funds from their financial accounts to off-shore bank accounts outside the

jurisdiction of this Court.

        26.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell Counterfeit Products in the same transaction, occurrence, or series of transactions or

occurrences. Defendants, without any authorization or license from Crayola, have jointly and

severally, knowingly and willfully used and continue to use the CRAYOLA Trademarks in

connection with the advertisement, distribution, offering for sale, and sale of Counterfeit Products

into the United States and Illinois over the Internet.

        27.     Defendants’ unauthorized use of the CRAYOLA Trademarks in connection with

the advertising, distribution, offering for sale, and sale of Counterfeit Products, including the sale

of Counterfeit Products into the United States, including Illinois, is likely to cause and has caused

confusion, mistake, and deception by and among consumers and is irreparably harming Crayola.




                                                  12
    Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 13 of 16 PageID #:13




                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       28.     Crayola hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       29.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered CRAYOLA

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The CRAYOLA Trademarks are highly distinctive marks. Consumers have

come to expect the highest quality from the Crayola Products offered, sold or marketed under the

CRAYOLA Trademarks.

       30.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products using counterfeit

reproductions of the CRAYOLA Trademarks without Crayola’s permission.

       31.     Crayola is the exclusive owner of the CRAYOLA Trademarks. The United States

Registrations for the CRAYOLA Trademarks (Exhibit 1) are in full force and effect.              On

information and belief, Defendants have knowledge of Crayola’s rights in the CRAYOLA

Trademarks, and are willfully infringing and intentionally using counterfeits of the CRAYOLA

Trademarks. Defendants’ willful, intentional and unauthorized use of the CRAYOLA Trademarks

is likely to cause and is causing confusion, mistake, and deception as to the origin and quality of

the Counterfeit Products among the general public.

       32.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.




                                                13
    Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 14 of 16 PageID #:14




         33.   Crayola has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Crayola will continue to suffer irreparable harm to its reputation and the goodwill of its well-

known CRAYOLA Trademarks.

         34.   The injuries and damages sustained by Crayola have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Counterfeit Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

         35.   Crayola hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

         36.   Defendants’ promotion, marketing, offering for sale, and sale of Counterfeit

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Crayola or the origin,

sponsorship, or approval of Defendants’ Counterfeit Products by Crayola.

         37.   By using the CRAYOLA Trademarks in connection with the Counterfeit Products,

Defendants create a false designation of origin and a misleading representation of fact as to the

origin and sponsorship of the Counterfeit Products.

         38.   Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Products to the general public involves the use of counterfeit

marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

         39.   Crayola has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Crayola will continue to suffer irreparable harm to its reputation and the goodwill of the Crayola

brand.




                                                14
    Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 15 of 16 PageID #:15




                                    PRAYER FOR RELIEF

WHEREFORE, Crayola prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

   and all persons acting for, with, by, through, under, or in active concert with them be

   temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the CRAYOLA Trademarks or any reproductions, counterfeit copies, or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Crayola Product or is not authorized by Crayola to be sold in connection with the

           CRAYOLA Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Crayola Product or any other product produced by Crayola that is not Crayola’s or not

           produced under the authorization, control, or supervision of Crayola and approved by

           Crayola for sale under the CRAYOLA Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

           Counterfeit Products are those sold under the authorization, control, or supervision of

           Crayola, or are sponsored by, approved by, or otherwise connected with Crayola;

       d. further infringing the CRAYOLA Trademarks and damaging Crayola’s goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for Crayola, nor authorized by Crayola to be sold or

           offered for sale, and which bear any of Crayola’s trademarks, including the CRAYOLA

           Trademarks, or any reproductions, counterfeit copies, or colorable imitations thereof;



                                                 15
    Case: 1:20-cv-06593 Document #: 1 Filed: 11/05/20 Page 16 of 16 PageID #:16




2) Entry of an Order that, upon Crayola’s request, those with notice of the injunction, including,

   without limitation, any online marketplace platforms such as eBay, AliExpress, Alibaba,

   Amazon, Wish.com, and Dhgate (collectively, the “Third Party Providers”) shall disable and

   cease displaying any advertisements used by or associated with Defendants in connection with

   the sale of counterfeit and infringing goods using the CRAYOLA Trademarks;

3) That Defendants account for and pay to Crayola all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged, and that the amount of damages for infringement

   of the CRAYOLA Trademarks be increased by a sum not exceeding three times the amount

   thereof as provided by 15 U.S.C. § 1117;

4) In the alternative, that Crayola be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the

   CRAYOLA Trademarks;

5) That Crayola be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

Dated this 5th day of November 2020.          Respectfully submitted,

                                              /s/ Justin R. Gaudio
                                              Amy C. Ziegler
                                              Justin R. Gaudio
                                              Jake M. Christensen
                                              Isaku M. Begert
                                              Greer, Burns & Crain, Ltd.
                                              300 South Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
                                              312.360.0080 / 312.360.9315 (facsimile)
                                              aziegler@gbc.law
                                              jgaudio@gbc.law
                                              jchristensen@gbc.law
                                              ibegert@gbc.law

                                              Counsel for Plaintiff Crayola Properties, Inc.



                                                16
